Third District Court of Appeal
                               State of Florida

                           Opinion filed April 24, 2019.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D17-1848
                         Lower Tribunal No. 09-41439
                             ________________


                              Gregory Martin,
                                    Appellant,

                                        vs.

                            The State of Florida,
                                    Appellee.


     An Appeal from the Circuit Court for Miami-Dade County, Richard L.
Hersch, Judge.

      Carlos J. Martinez, Public Defender, and Natasha Baker-Bradley, Assistant
Public Defender, for appellant.

     Ashley Moody, Attorney General, and Natalia Costea, Assistant Attorney
General, for appellee.


Before LOGUE, SCALES, and LINDSEY, JJ.

      PER CURIAM.
      Gregory Martin appeals his convictions for domestic battery by

strangulation and two counts of simple battery. Martin claims these convictions

violate double jeopardy because he was “convicted twice—for domestic battery by

strangulation and simple battery—for a single act of strangulation.”

      Martin’s argument is without merit. The record plainly reveals that Martin

committed two separate, distinct acts of strangulation at two different times and in

two different locations. No double jeopardy violation occurred. See Graham v.

State, 207 So. 3d 135, 137–39 (Fla. 2016) (citation omitted) (quoting Blockburger

v. U.S., 284 U.S. 299, 302 (1932) (“If successive impulses are separately given,

even though all unite in swelling a common stream of action, separate indictments

lie’ . . . ‘The test is whether the individual acts are prohibited, or the course of

action which they constitute. If the former, then each act is punishable

separately.”); see also Schwartzberg v. State, 215 So. 3d 611, 616 (Fla. 4th DCA

2017) (concluding double jeopardy was not violated because “even though both of

appellant’s battery convictions occurred within the same criminal episode and were

part of a ‘common stream of action,’ . . . ‘each act is punishable separately’

because the ‘individual acts’ of battery are distinct and prohibited.”).

      Affirmed.




                                           2